122 Ga. App. 159 (1970)
176 S.E.2d 515
BRUCE
v.
THE STATE.
45375.
Court of Appeals of Georgia.
Submitted June 8, 1970.
Decided July 6, 1970.
Greer, Sartain & Carey, Jack M. Carey, for appellant.
Nat Hancock, District Attorney, for appellee.
DEEN, Judge.
The overruling of defendant's plea in bar which leaves the case pending for trial is not a final judgment from which appeal can be taken, absent a certificate for immediate review. Code Ann. § 6-701; General Shoe Corp. v. Hood, 119 Ga. App. 648 (168 SE2d 326); Richard's Buick, Inc. v. Sease, 116 Ga. App. 232 (156 SE2d 365).
The appeal must be
Dismissed. Hall, P. J., and Evans, J., concur.